U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number CenturyTouch Ltd, Inc. (Name of small business issuer in its charter) Delaware 46-1585936 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Eric YK Wong Chief Executive Officer Stanton House 31 Westgate Grantham NG31 6LX Tel: 01476 591111 (Address and telephone number of registrant's principal executive officesand principal place of business) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 PHONE 323-799-1342 jillian@jilliansidoti.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At January 15, 2014, there were 31,390,000 shares outstanding of the registrant’s common stock. CENTURYTOUCH LTD, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED December 31, 2012 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2012 and June 30, 2012 3 Consolidated Statements of Operations and Comprehensive Income for the three and six months ended December 31, 2012 and December 31, 2011 4 Consolidated Statements of Cash Flows for the six months ended December 31, 2012 and December 31, 2011 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon senior securities 15 Item 4. Submissions of matters to a vote of securities holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Balance Sheets As of December 31, 2012 and June 30, 2012 December 31, June 30, (Unaudited) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade accounts receivable - Other receivables - TOTAL CURRENT ASSETS FIXED ASSETS Property, plant, and equipment Land Accumulated depreciation ) ) NET FIXED ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY CURRENT LIABILITIES Bank loans - current portion $ $ Loans payable - related party Accounts payable - Other payables and accrued liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Bank loans - non current portion TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' (DEFICIT) / EQUITY Preferred stock ($.0001 par value, 20,000,000 shares authorized, none issued and outstanding - - as of December 31, 2012 and June 30, 2012, respectively) Common stock ($.0001 par value, 500,000,000 shares authorized, 31,390,000 shares issued and outstanding as of December 31, 2012 and June 30, 2012, respectively) Additional paid in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' (DEFICIT) / EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY $ $ See accompanying notes to financial statements. 3 CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Statements of Operation and Comprehensive Income For the three and six months ended December 31, 2012 and 2011 For the three months ended For the six months ended December 31, December 31, December 31, December 31, Revenues Rental income $ Cost of revenues Gross profits Operating expenses General and administrative Total Operating Expenses Income from operations ) ) Other income (expenses) Interest expenses ) Total other income (expense) (Loss) income before income taxes ) ) Income taxes - - Net (loss) $ ) $ $ ) $ Other comprehensive income Foreign currency translation adjustment ) Comprehensive income $ ) $ $ ) $ Earnings per common share Basic ** ** $ ) ** Fully diluted ** ** $ ) ** Weighted average common shares outstanding Basic Fully diluted ** Less than $.01 See accompanying notes to financial statements. 4 CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Statements of Cash Flows For the six months ended December 31, 2012 and 2011 For the six months ended December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Imputed interest Changes in operating assets and liabilities: Trade accounts receivable - Other receivables ) Accounts payable ) - Taxes payable - Other payables and accrued liabilities ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant, and equipment - ) Purchase of land - ) NET CASH (USED IN) INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES: (Repayments) to bank loan ) ) Proceeds from related party loans Contributions from shareholders 81 - NET CASH PROVIDED BY FINANCING ACTIVITIES Foreign currency adjustment ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ ) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the years for: Interest $ $ Taxes $
